Citation Nr: 1133700	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-concussion headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the RO that denied a disability rating in excess of 10 percent for service-connected post-concussion headaches.  The Veteran timely appealed.

In May 2011, the Veteran testified during a hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The record reflects that the Veteran has been in receipt of Social Security disability benefits.  An attempt should be made to obtain these records, and associate them with the claims file.

The Veteran contends that the service-connected post-concussion headaches are more severe than currently rated, and warrant an increased disability rating.  He was last afforded a VA examination to evaluate the severity of his service-connected post-concussion headaches in July 2007.  In May 2011, the Veteran testified that that the disability had increased in severity and that he had prostrating attacks that would incapacitate him, and require him to stay in bed for two or three days, or for a whole week.  He testified that he was prescribed bed rest by a physician. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of the determination which awarded disability benefits to the Veteran and the medical records (other than VA treatment records) used as a basis of the award.

2.  Afford the Veteran a VA examination, for evaluation of the service-connected post-concussion headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should, to the extent possible, distinguish the symptoms attributable to service-connected post-concussion headaches from those of nonservice-connected headache-type conditions.  The examiner should comment whether service-connected post-concussion headaches result in prostrating attacks, and if so, comment on their frequency, severity and economic impact.  A complete rationale for each opinion expressed must be provided. 

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



